TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 14, 2016



                                      NO. 03-15-00776-CR


                                Herman Lee Kindred, Appellant

                                               v.

                                  The State of Texas, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction signed by the trial court. Having reviewed the

record, it appears that the Court lacks jurisdiction over this appeal.    Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.